— In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (Mishkin, J.), dated December 4, 1985, which increased his child support obligation from $600 per month for the parties’ two children to $800 per month.
Ordered that the order is affirmed, with costs.
In this proceeding the petitioner is attempting to obtain adequate support for the parties’ children. Therefore, it is not necessary to demonstrate an unforeseen change in circumstances to justify an increase (see, Matter of Tibaldi v Otten, 111 AD2d 859). The petitioner must establish that a change in *465circumstances has occurred warranting the modification in the best interest of the children (see, Stevenson v Stevenson, 98 AD2d 718). A review of the record clearly indicates that a factual basis for the upward modification has been established. Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.